Order entered June 24, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00780-CV

                            MICHAEL O. PICKENS, Appellant

                                               V.

                         ELIZABETH CORDIA, ET AL., Appellees

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-13-01890-F

                                          ORDER
       This is an interlocutory accelerated appeal of an order denying, in part, and granting, in

part, appellant’s motion to dismiss the legal action. See TEX. CIV. PRAC. & REM. CODE ANN.

§ 27.008 (West Supp. 2012). Before the Court is appellant’s June 17, 2013 emergency motion

for stay of discovery pending resolution of this appeal and appellees’ June 21, 2013 response to

that motion. In their response, appellees informed the Court that appellant has counterclaims

pending in the trial court that are not part of this appeal. Because counterclaims are presently

pending in the trial court, we DENY appellant’s motion.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE